 

Exhibit 10.1

 

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”) is made by and between
INNERWORKINGS, INC. (the “Company”) and Joseph Busky (the “Executive” and
together with the Company, the “Parties”), dated as of January 19, 2015 (the
“Effective Date”).

 

WHEREAS, Executive previously entered into an amended and restated employment
agreement with the Company dated as of April 30, 2012 (the “Employment
Agreement”);

 

WHEREAS, Executive wishes to resign as Chief Financial Officer of the Company;
and

 

WHEREAS, the Parties wish to modify certain provisions of the Employment
Agreement as of the Effective Date, provide for Executive’s transition from the
role of Chief Financial Officer as of the first business day following the
filing of the Company’s Form 10-K for the fiscal year ended December 31, 2014
(the “Transition Date”) and provide for Executive’s termination of employment
from the Company on June 30, 2015 (the “Termination Date”);

 

NOW, THEREFORE, for good and valuable consideration as described herein, the
Parties agree as follows:

 

1.                  Executive will continue to remain employed by the Company
pursuant to the terms of Executive’s Employment Agreement, as modified by the
terms of this Agreement.

 

a.                   Executive will resign as Chief Financial Officer and any
other officer or director positions with the Company and its subsidiaries
effective as of the Transition Date.

 

b.                  Unless Executive’s employment with the Company terminates at
an earlier date, Executive will remain as Chief Financial Officer of the Company
pursuant to the terms of the Employment Agreement until the Transition Date,
upon which time Executive will become a full-time non-executive employee of the
Company. From the Transition Date until the Termination Date, Executive will
assist with transition matters and perform other duties consistent with
Executive’s financial background as assigned by the Chief Executive Officer of
the Company.

 

2.                  Subject to Executive’s execution and non-revocation of this
Agreement and Executive’s reaffirmation and non-revocation of the release
provided herein on each of the Transition Date and the Termination Date,
Executive shall be entitled to the following payments and benefits:

 

a.                   Subject to Executive’s continuous employment with the
Company through the Termination Date, (i) Executive will continue to receive the
same base salary as in effect immediately prior to the Effective Date through
November 15, 2015, subject to applicable withholding, in accordance with the
Company’s normal payroll procedures, (ii) Executive will continue to receive the
same benefits under the Company’s executive and employee benefit plans,
insurance programs and/or indemnification agreements, and expense reimbursements
as in effect immediately prior to the Effective Date through the Termination
Date, and (iii) if Executive elects to continue health, dental and/or vision
insurance coverage under COBRA, Executive shall be eligible to receive cash
payments from the Company equal to the Executive’s COBRA continuation coverage
premiums through November 15, 2015, subject to applicable withholding, in
accordance with the Company’s normal payroll procedures. If Executive commences
employment at another company prior to November 15, 2015, the base salary,
benefits, and expense reimbursement payments described in this Section 2(a) will
cease as of such date, except that indemnification agreements will continue as
described in Section 4 below. Executive agrees that until November 14, 2015, if
Executive plans to accept employment with any other company, Executive will
notify the Chief Executive Officer of the Company, in writing, of Executive’s
intention to accept an offer of such employment no later than five (5) business
days prior to accepting such offer of employment.

 



 

 

 

b.                  Annual Bonus. Executive will remain eligible to receive
Executive’s annual bonus with respect to calendar year 2014 performance on the
same terms and at the same time as other active employees, except that
Executive’s percentage achievement of target performance will be no less than
the Chief Executive Officer’s percentage achievement of target performance.

 

c.                   Equity Awards. Notwithstanding any language to the contrary
in the InnerWorkings, Inc. 2006 Stock Incentive Plan, as amended (the “Incentive
Plan”), or in any applicable award agreement and as consideration for the
restrictive covenants in Section 3 hereof:

 

                                                                   
i.                        If Executive remains continuously employed by the
Company through the Transition Date, one-third (1/3) of Executive’s award of
244,798 shares of restricted stock (i.e., 81,600 shares) granted as of March 21,
2014 (the “Special Grant”) will become vested and free from restrictions as of
the date that is thirty (30) calendar days following the Transition Date. The
remaining 163,198 shares of restricted stock under the Special Grant will be
cancelled and forfeited as of the Transition Date. If Executive does not remain
continuously employed by the Company through the Transition Date, the entire
Special Grant will be cancelled and forfeited as of the date of such termination
of employment; provided, however, if, after the Effective Date and prior to
Transition Date, Executive’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement) or due to Executive’s death or
disability, Executive will vest in one-third (1/3) of the Special Grant as
described above. If Executive remains continuously employed by the Company
through the Transition Date and does not commence employment at another Company
prior to the Transition Date, any vested stock options will remain exercisable
until the two year anniversary of the earlier to occur of the date of
Executive’s termination of employment or the Termination Date.

 



2

 

 

                                                                 
ii.                        With respect to all equity-based awards held by
Executive other than the Special Grant (the “Regular Grants”), so long as
Executive remains continuously employed by the Company through the Termination
Date and does not commence employment at another Company prior to the
Termination Date, (A) Executive will continue to vest in the Regular Grants
through the Termination Date per the terms of the applicable award agreements,
and (B) any unvested portion of the Regular Grants will terminate and be
forfeited as of the Termination Date.

 

3.                  Restrictive Covenants.

 

a.                   Executive acknowledges that the restrictive covenants
specified in the Employment Agreement will remain in full force and effect,
including but not limited to the non-competition and non-solicitation
restrictions specified in Section 8 of the Employment Agreement that apply
during Executive’s employment and for two (2) years following Executive’s
termination of employment and the remedies specified in Section 9 of the
Employment Agreement. Nothing in this Agreement relieves Executive of any
obligations to the Company pursuant to any other non-competition,
non-solicitation, confidentiality, trade secrets or similar agreements
previously executed by Executive. Executive agrees to comply with the terms of
such agreements applicable to Executive during Executive’s employment with the
Company and following the date of Executive’s termination of employment with the
Company.

 

b.                  Executive agrees that Executive will not use, disseminate,
or in any way disclose any Confidential Information belonging to the Company to
any person, firm, or business. “Confidential Information” means any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of the Company. “Confidential Information”
includes, without limitation, the Company’s respective information concerning
research, experimental work, development, design details and specifications,
engineering, financial information, pricing of products and services, financial
information and terms and conditions of customer proposals or contracts, cost,
profit margin and/or profitability information of proposals or contracts,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
“Confidential Information” also includes proprietary or confidential information
from any third party who disclosed such information to the Company or Executive
in the course of the Company’s business.

 



3

 

 

4.                  Executive will continue to be entitled to indemnification
pursuant to the applicable organizational and constituent documents of the
Company and any directors’ and officers’ liability insurance policies with
respect to events occurring prior to the date of Executive’s termination of
employment with the Company.

 

5.                  Executive has twenty-one (21) calendar days from receipt of
this Agreement to sign this Agreement (the “Review Period”). If not signed by
Executive by the end of the Review Period, the Company may withdraw the
Agreement. Executive may at Executive’s own discretion sign the Agreement at any
time prior to the expiration of the Review Period. Executive has the right to
revoke the Agreement at any time within seven (7) calendar days of the date
Executive signs it (the “Revocation Period”). In order to revoke the Agreement,
Executive must provide written notice of the revocation to Eric Belcher,
President & Chief Executive Officer, InnerWorkings, Inc., 600 West Chicago
Avenue Suite 850 Chicago, Illinois, 60654. If Executive does not provide written
notice of the revocation, this Agreement will be effective and enforceable at
the close of business on the last day of the Revocation Period (the “Release
Date”).

 

6.                  In exchange for the benefits provided in Section 2,
Executive, on Executive’s own behalf and on behalf of anyone who may claim by or
through Executive, hereby releases, remises, and forever discharges the Company
and all of its parents, divisions, affiliates, related entities and
subsidiaries, as well as any of its current and former insurers, directors,
officers, agents, shareholders, employees, attorneys, agents, representatives,
insurances carriers, predecessors, successors, and assigns, (collectively, the
“Company Releasees”) from any and all claims, demands, obligations, actions,
liabilities or defenses, whether known or unknown, from the beginning of time
through the Release Date of this Agreement, including those relating to
Executive’s employment at the Company, whether such claims arise from common
law, statute, regulation, or contract. This includes, but is not limited to,
rights and claims arising under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, and any state leave or workers’ compensation
retaliation law. By accepting the promises as set forth in this Agreement,
Executive agrees to release the Company Releasees from any liability of any
kind, including, but not limited to, any liability arising out of, among other
things, claims alleging breach of contract, ownership rights, shareholder
rights, rights to receive option grants, dividend rights, defamation, emotional
distress, harassment, retaliation, or discrimination based on age, gender, race,
religion, national origin, disability or any other status under local, state, or
federal law, except for the following: (a) any right Executive may have to
continue Executive’s group health insurance coverage pursuant to applicable law;
(b) any vested benefits; (c) any accrued but unused Paid Time Off; (d) any claim
that cannot be released by law; and (e) the rights to indemnification described
in Section 4 hereof. In the event of any future proceedings based upon any
matter released herein, Executive agrees that Executive is not entitled to and
will not receive any further recovery.

 

7.                  Executive agrees not to bring any suit, arbitration,
inquiry, proceeding or investigation of any kind against any of the Company
Releasees asserting any claim or cause of action subject to the release in
Section 6, provided, however, that nothing in this Agreement will be construed
to prohibit Executive from initiating or maintaining a charge of discrimination
with the Equal Employment Opportunity Commission or other Fair Employment
Practice Agency, or from otherwise fully cooperating with and/or participating
in any investigation by the Equal Employment Opportunity Commission or other
government agency.  Executive is, however, waiving Executive’s rights to any
monetary recovery should any such agency pursue any claims on Executive’s
behalf.

 



4

 

 

8.                  The Company, on its own behalf and on behalf of the other
Company Releasees, agrees that it will, and hereby does, forever and irrevocably
release and discharge Executive from any and all grievances, claims, demands,
debts, obligations, actions or causes of action, liabilities, damages or
defenses whatsoever which it now has, has had, or may have, whether the same be
at law, in equity, or mixed, whether known or unknown, in any way arising from
or relating to any act, occurrence, or transaction from the beginning of time
through the Release Date of this Agreement, including without limitation
Executive’s employment or separation of employment; provided, however, that this
release shall not apply to the matters included in the pending shareholder
derivative demand letter dated December 11, 2014 from Stuart J. Guber at Faruqi
& Faruqi LLP on behalf of Tom Turberg which may be subject to further review by
the Company’s Board of Directors or a committee thereof (the “Derivative
Carve-Out”).  Except for the Derivative Carve-Out, this is a General Release. 

 

9.                  Each of the Company (on its own behalf and on behalf of the
other Company Releasees within the Company’s reasonable control) and Executive
agrees that, to the maximum extent permitted by law, it or he will not and has
not, by any verbal, written or electronic expression or communication (including
use of any social or professional networking websites and/or blogs), or by any
deed or act of communication, disparage, criticize, condemn or impugn the other,
or its or his reputation or character, or any of its or his actions, services,
skills, qualifications, products, practices or procedures.  Each of the Company
and Executive understands that by agreeing to the provisions of this Section 9,
it or he is waiving rights guaranteed by the First Amendment of the United
States Constitution and any State counterparts.

 

10.              This Agreement is not an admission of wrongdoing or liability
by either Party.

 

11.              Executive represents and warrants that Executive is the sole
owner of the actual or alleged claims, demands, rights, causes of action and
other matters relating to Executive’s employment with the Company or the
termination of such employment that are released herein; that the same have not
been assigned, transferred or disposed of by fact, by operation of law, or in
any manner whatsoever; and that Executive has the full right and power to grant,
execute, and deliver the releases, undertakings and agreements contained herein.
Executive further represents and warrants that Executive has not filed or
initiated any legal, equitable, administrative or any other proceedings against
any of the Company Releasees, and that no such proceeding has been filed or
initiated on Executive’s behalf.

 



5

 

 

12.              Executive represents and warrants that, other than the amounts
described in Section 2 and excluded from the release in Section 6, Executive has
received all wages, salary, bonuses, commissions, compensation, and other
payments or benefits that may have been owed to Executive through the Effective
Date because of Executive’s employment with the Company, and that Executive has
been reimbursed for all business expenses incurred on the Company’s behalf
through the Effective Date. Executive further represents and warrants that
Executive has no known workplace injury or occupational disease and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act or any state or local leave law. Executive agrees that should
Executive bring any claims at any time against the Company for any wages,
salary, bonuses, commissions, compensation, or other payments or benefits
arising out of or relating to Executive’s employment with the Company, to any
occupational injury or disease, or to any leave request, the amounts described
in Section 2 above will be offset against the amount of any recovery Executive
may obtain in connection with such claims.

 

13.              Executive agrees to reasonably cooperate with the Company in
any current or future litigation or potential litigation or other legal matters
regarding events occurring prior to the Effective Date, including but not
limited to meeting with and fully and truthfully answering the questions of the
Company or its representatives or agents, and testifying and preparing to
testify at any deposition or trial, subject to reimbursement for reasonable out
of pocket expenses approved by the Company and incurred as a result of such
cooperation, along with remuneration of $250 per hour for time spent by
Executive providing such cooperation after the date on which payment of base
salary to Executive ceases pursuant to Section 2.a hereof. The hourly
remuneration shall not apply to any of the following: (i) Executive’s time
providing testimony in any legal proceeding and (ii) Executive’s time
exclusively in support of his own defense in any legal matter in which the
Company is advancing legal fees for Executive’s legal representation pursuant to
the Company’s indemnification obligations. Executive also agrees to provide
truthful and timely answers to any questions the Company may have about the work
Executive performed during Executive’s employment with the Company. The Company
recognizes that any such cooperation by Executive will need to take into account
the work responsibilities that Executive may have with any successor employer.

 

14.              Executive will return, as of the date of Executive’s
termination of employment with the Company, all property belonging to the
Company, including but not limited to, all files, computers, computer software,
records, documents, reproductions of any such records or software or documents,
equipment, keys, and pass codes, whether prepared or created by Executive or
otherwise coming into Executive’s possession or control in the course of
Executive’s employment with the Company. Executive will sign a verification that
Executive has destroyed all Company data from Executive’s computers and personal
email accounts.

 

15.              If Executive breaches any provision of this Agreement, the
Company may at is its option suspend payments or awards made under this
Agreement and/or recover from Executive any payments made under this Agreement,
plus costs and attorney’s fees. The Company may also pursue any other available
remedies for any breach of this Agreement.

 



6

 

 

16.              Executive understands and agrees that this Agreement will be
binding upon Executive’s heirs, assigns, administrators, executors and legal
representatives and will inure to the benefit of the Company, its successors,
and assigns.

 

17.              This Agreement will be subject to and construed in accordance
with the laws of the State of Illinois. Any disputes arising under this
Agreement will be fully and finally resolved by binding arbitration in
accordance with Section 10 of the Employment Agreement.

 

18.              This Agreement may be executed in one or more counterparts, all
of which taken together will constitute one agreement. Signatures transmitted by
facsimile or other electronic means will be effective as original signatures for
execution of this Agreement.

 

19.              Upon the reasonable request of the Company, and without further
consideration, Executive agrees to execute and deliver such further documents,
agreements and instruments and take all such further actions as the Company and
its subsidiaries may reasonably request to effectuate the intent and purposes of
this Agreement, including but not limited to any actions to effect resignation
as a director or officer of the Company and its subsidiaries as of the
Transition Date.

 

20.              It is the express intent of the Parties that in the event any
provision of this Agreement or restrictive covenant contained in the Employment
Agreement or any other applicable agreement is adjudicated by any court of
competent jurisdiction to be partially or totally invalid or unenforceable
because of an over-broad scope or for any other reason, then such covenant will
be deemed modified to the extent necessary to render it valid and enforceable
under the laws of such jurisdiction, or alternatively, it will be excised from
the applicable agreement without effect on the validity of the remaining
provisions of the applicable agreement. However, in the event that the waiver or
release of any claim is found to be invalid or unenforceable and cannot be
modified as aforesaid, then Executive agrees that Executive will promptly
execute any appropriate documents presented by the Company that would make the
waiver or release valid and enforceable to the maximum extent permitted by law.

 

21.              Executive represents and warrants that Executive has read the
foregoing Agreement, that Executive understands its terms and voluntarily
accepts this Agreement in its entirety, that Executive has had ample opportunity
to consult with Executive’s own attorney concerning this Agreement if Executive
so chooses, and that Executive is knowingly and voluntarily entering into this
Agreement.

 

22.              This Agreement is the exclusive agreement regarding Executive’s
termination of employment with the Company and supersedes all prior
negotiations, discussions or agreements relating to such subject matter. The
Employment Agreement, the Incentive Plan and any equity award agreements issued
thereunder remain in effect, as modified by this Agreement. To the extent there
is a conflict between this Agreement and any of the Employment Agreement, the
Incentive Plan or any equity award agreements issued thereunder, the terms of
this Agreement shall control. There are no unwritten understandings, agreements
or representations regarding Executive’s employment with the Company or the
termination thereof. This Agreement may not be modified or amended except in a
written agreement signed by the Parties. All of the recitals and Whereas
provisions set forth above in this Agreement are expressly incorporated herein.

 



7

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement freely and
voluntarily intending to be legally bound by it.

 

/s/ Joseph Busky   JOSEPH BUSKY         Dated: 1/19/2015         INNERWORKINGS,
INC.         By: /s/ Eric Belcher         Its: Chief Executive Officer        
Dated: 1/19/2015  

  



8

 